DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 35, 52 and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12, 16, 17, 35-40, 42-44, 46 and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 20180014255, hereinafter “Pelle”) and further in view of Blankenship et al. (US 20160255593, hereinafter “Blanken”).
Regarding claim 1, Pelle discloses, 
 	A method for wireless communication (flowchart 700 in Fig. 7), comprising: 
“establishing, at a user equipment (UE), a connection with a base station, the connection supporting two or more component carriers (CCs) (minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“identifying a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax), Para. [0228])”; 
“determining that a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot (On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that includes the at least one PRACH, PUCCH, PUSCH, or SRS transmission (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
However, Pelle does not disclose, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and adjusting , based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold.”
In a similar field of endeavor, Blanken discloses, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission (assigning the first priority to the first link based on the one or more channels to be transmitted on the first link and assigning the second priority to the second link based on the one or more channels to be transmitted on the second link comprises assigning the first priority and the second priority according to predefined priorities of a plurality of channel types, the predefined priorities of the plurality of channel types being such that: Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0072]-[0073]) and adjusting , based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions  to provide that the transmit power is less than or equal to the maximum power threshold (assigning the first transmission power to the first link and the second transmission power to the second link comprises assigning a first maximum transmit power level to the first link and assigning a remaining transmit power to the second link if the first priority is greater than the second priority and assigning a second maximum transmit power level to the second link and assigning a remaining transmit power to the first link if the second priority is greater than the first priority, Paras. [0060]-[0070]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and adjusting , based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold, as taught by Blanken for the purpose of providing a technique in which uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level while taking into account priorities of the two links and/or priorities of various uplink channels transmitted by the wireless device on the two links (see abstract).
Regarding claim 2, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), however Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 3, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), however Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 4, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), however Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 5, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), however Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission ( the following uplink transmission priorities, p, are assigned between the different types of uplink channels that can be transmitted on the MeNB link and the SeNB link: [0193] Physical Random Access Channel (PRACH) (p=1) [0194] PUCCH with Uplink Control Information (UCI) (p=2), Para. [0192]-[0201]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 6, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 5), further Blanken discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUCCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 8, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 9, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 10, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 9), further Blanken discloses, “wherein, according to the priority order, a PUSCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUSCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 12, Pelle discloses everything claimed as applied above (see claim 1), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission..”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission., as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 16,  the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), further Pelle discloses, 
“wherein adjusting the transmit power of at least the subset of the plurality of uplink transmissions comprises scaling a transmit power of at least one transmission of the subset of the plurality of uplink transmissions (If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1. In some implementations these transmissions may be allocated in decreasing priority order and/or by scaling power if the required transmit power for all uplink transmissions scheduled for transmission to CG1 exceeds the minimum guaranteed power for CG1, Paras. [0230]-[0232]).”
Regarding claim 17, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), further Pelle discloses,
“wherein adjusting the transmit power of at least the subset of the plurality of uplink transmissions comprises dropping at least one transmission of the subset of the plurality of uplink transmissions (On a condition 760 that no unallocated power remains after allocating CG1 uplink transmissions, the WTRU may transmit all allocated uplink transmissions as allocated in step 795, Para. [0231]-[0232], which means if no unallocated power remains, WTRU drops the remaining UL transmission).”
Regarding claim 35, Pelle discloses, 
 	An apparatus for wireless communication (WTRU 102; Fig. 1B), comprising: 
	“a processor (Fig. 1B; element 118)”;
	“memory in electronic communication with the processor (Fig. 1B; elements 130 and 132)”; and instructions stored in the memory and executable by the processor to cause the apparatus to:
“establish, at a user equipment (UE), a connection with a base station, the connection supporting two or more component carriers (CCs) (minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“identify a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax), Para. [0228])”; 
“determine that a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot (On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that includes the at least one PRACH, PUCCH, PUSCH, or SRS transmission (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
However, Pelle does not disclose, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and adjust , based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold.”
In a similar field of endeavor, Blanken discloses, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission (assigning the first priority to the first link based on the one or more channels to be transmitted on the first link and assigning the second priority to the second link based on the one or more channels to be transmitted on the second link comprises assigning the first priority and the second priority according to predefined priorities of a plurality of channel types, the predefined priorities of the plurality of channel types being such that: Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0072]-[0073]) and adjust, based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions  to provide that the transmit power is less than or equal to the maximum power threshold (assigning the first transmission power to the first link and the second transmission power to the second link comprises assigning a first maximum transmit power level to the first link and assigning a remaining transmit power to the second link if the first priority is greater than the second priority and assigning a second maximum transmit power level to the second link and assigning a remaining transmit power to the first link if the second priority is greater than the first priority, Paras. [0060]-[0070]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and adjust, based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold, as taught by Blanken for the purpose of providing a technique in which uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level while taking into account priorities of the two links and/or priorities of various uplink channels transmitted by the wireless device on the two links (see abstract).
Regarding claim 36, Pelle discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 37, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), however Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 38, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), however Pelle does not explicitly disclose, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PRACH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 39, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), however Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission ( the following uplink transmission priorities, p, are assigned between the different types of uplink channels that can be transmitted on the MeNB link and the SeNB link: [0193] Physical Random Access Channel (PRACH) (p=1) [0194] PUCCH with Uplink Control Information (UCI) (p=2), Para. [0192]-[0201]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUCCH transmission is based at least in part on information included in the PUCCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 40, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 39), further Blanken discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUCCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 42, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), however Pelle does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUCCH transmission is higher priority than a SRS transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 43, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission.”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a priority of a PUSCH transmission is based at least in part on information included in the PUSCH transmission, as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 44, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 43), further Blanken discloses, “wherein, according to the priority order, a PUSCH transmission including hybrid automatic repeat request (HARQ) information is higher priority than a PUSCH transmission without HARQ information (two transmissions with UCI, the prioritization can further separate out UCI elements. For example, Hybrid Automatic Repeat Request (HARQ) Acknowledgements/Non-Acknowledgements (ACKs/NACKs), or HARQ-ACK can be treated with higher priority than other UCI elements (Channel State Information (CSI)), Para. [0201]).”
Regarding claim 46, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), further Pelle does not explicitly disclose, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission..”
In a similar field of endeavor, Blanken discloses, “wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission (Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0071]-[0073]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing wherein, according to the priority order, a PUSCH transmission is higher priority than an SRS transmission., as taught by Blanken for the purpose of enabling uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level (see, abstract).
Regarding claim 50, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), further Pelle discloses, 
“wherein the instructions are further executable by the processor to cause the apparatus to: scale a transmit power of at least one transmission of the subset of the plurality of uplink transmissions to adjust the transmit power of at least the subset of the plurality of uplink transmissions (If the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, the WTRU may in step 750 allocate power to uplink transmissions scheduled for transmission to CG1 up to the minimum guaranteed power for CG1. In some implementations these transmissions may be allocated in decreasing priority order and/or by scaling power if the required transmit power for all uplink transmissions scheduled for transmission to CG1 exceeds the minimum guaranteed power for CG1, Paras. [0230]-[0232]).”
Regarding claim 51, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 35), further Pelle discloses, 
“wherein the instructions are further executable by the processor to cause the apparatus to:Page 6 of 10Application. No. 16/921,737PATENT drop at least one transmission of the subset of the plurality of uplink transmissions to adjust the transmit power of at least the subset of the plurality of uplink transmissions (On a condition 760 that no unallocated power remains after allocating CG1 uplink transmissions, the WTRU may transmit all allocated uplink transmissions as allocated in step 795, Para. [0231]-[0232], which means if no unallocated power remains, WTRU drops the remaining UL transmission).”
Regarding claim 52, Pelle discloses, 
 	An apparatus for wireless communication (flowchart 700 in Fig. 7), comprising: 
“means for establishing, at the apparatus, a connection with a base station, the connection supporting two or more component carriers (CCs) (minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“means for identifying a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax), Para. [0228])”; 
“means for determining that a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot (On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that includes the at least one PRACH, PUCCH, PUSCH, or SRS transmission (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
However, Pelle does not disclose, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and means for adjusting , based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold.”
In a similar field of endeavor, Blanken discloses, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission (assigning the first priority to the first link based on the one or more channels to be transmitted on the first link and assigning the second priority to the second link based on the one or more channels to be transmitted on the second link comprises assigning the first priority and the second priority according to predefined priorities of a plurality of channel types, the predefined priorities of the plurality of channel types being such that: Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0072]-[0073]) and means for adjusting , based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions  to provide that the transmit power is less than or equal to the maximum power threshold (assigning the first transmission power to the first link and the second transmission power to the second link comprises assigning a first maximum transmit power level to the first link and assigning a remaining transmit power to the second link if the first priority is greater than the second priority and assigning a second maximum transmit power level to the second link and assigning a remaining transmit power to the first link if the second priority is greater than the first priority, Paras. [0060]-[0070]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and means for adjusting, based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold, as taught by Blanken for the purpose of providing a technique in which uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level while taking into account priorities of the two links and/or priorities of various uplink channels transmitted by the wireless device on the two links (see abstract).
Regarding claim 53, Pelle discloses, 
“A non-transitory computer-readable medium storing code for wireless communication, (Fig. 1B; elements 130 and 132)” the code comprising instructions executable by a processor to
“establish, at a UE, a connection with a base station, the connection supporting two or more component carriers (CCs) ( minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a first cell group CG1, and a minimum guaranteed power for uplink transmission from the WTRU using the uplink resources of a second cell group CG2, Para. [0228])”; 
“identify a plurality of uplink transmissions to transmit on the two or more CCs (the uplink resources of a first cell group CG1, and the uplink resources of a second cell group CG2, Para. [0228]) during a slot (a WTRU is configured with a maximum power for all uplink transmissions during a given time interval (Pcmax), Para. [0228])”; 
“determine that a transmit power to transmit the plurality of uplink transmissions exceeds a maximum power threshold for the UE during at least a portion of the slot (On a condition 710 that the WTRU is configured for operation in a dual connectivity mode during a particular time interval, the WTRU may determine in a step 730 whether the total power required for all unscaled uplink transmissions scheduled for the time interval will exceed Pcmax, Para. [0229]-[0232]) that includes the at least one PRACH, PUCCH, PUSCH, or SRS transmission (the WTRU may perform one or more transmissions in a subframe for one or more physical channels (e.g. PUCCH, PUSCH, PRACH) or signal (SRS) pertaining to one or more MAC instance, Para. [0312])”; 
However, Pelle does not disclose, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and adjust, based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold.”
In a similar field of endeavor, Blanken discloses, “each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission (assigning the first priority to the first link based on the one or more channels to be transmitted on the first link and assigning the second priority to the second link based on the one or more channels to be transmitted on the second link comprises assigning the first priority and the second priority according to predefined priorities of a plurality of channel types, the predefined priorities of the plurality of channel types being such that: Physical Random Access Channel (PRACH) has a higher priority than Physical Uplink Control Channel (PUCCH); PUCCH has a higher priority than PUSCH with Uplink Control Information (UCI); PUSCH with UCI has a higher priority than PUSCH without UCI; and PUSCH without UCI has a higher priority than Sounding Reference Signal (SRS), Para. [0072]-[0073]) and adjust, based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions  to provide that the transmit power is less than or equal to the maximum power threshold (assigning the first transmission power to the first link and the second transmission power to the second link comprises assigning a first maximum transmit power level to the first link and assigning a remaining transmit power to the second link if the first priority is greater than the second priority and assigning a second maximum transmit power level to the second link and assigning a remaining transmit power to the first link if the second priority is greater than the first priority, Paras. [0060]-[0070]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Pelle by specifically providing each of the plurality of uplink transmissions associated with a respective channel type based at least in part on including at least one of a physical random access channel (PRACH) transmission, a physical uplink control channel (PUCCH) transmission, a physical uplink shared channel (PUSCH) transmission, or a sounding reference signal (SRS) transmission and adjust, based on a priority order that is based at least in part on a respective channel types of the plurality of uplink transmissions, a transmit power of at least a subset of the plurality of uplink transmissions to provide that the transmit power is less than or equal to the maximum power threshold, as taught by Blanken for the purpose of providing a technique in which uplink power for uplink transmissions from a wireless device on two simultaneous links is controlled such that the total uplink power does not exceeds a maximum UL transmission power level while taking into account priorities of the two links and/or priorities of various uplink channels transmitted by the wireless device on the two links (see abstract).

Claims 7, 11, 41 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Pelle, in view of Blanken and further in view of Gao et al. (US 20190007171, hereinafter “Gao”).
Regarding claim 7, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 5), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).
Regarding claim 11, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 9), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).
Regarding claim 41, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 39), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).
Regarding claim 45, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 43), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR.”
In a similar field of endeavor, Gao discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR (If there indeed exists the SR transmission in subframe n3, the UE may not transmit the NACK in the subframes from subframe n3 and transmit the SR on the PUCCH resource corresponding to the SR (because the SR has a priority level higher than the NACK), as shown in FIG. 4b. If there exists no SR transmission in subframe n3, the UE may continue to transmit the NACK on the PUCCH resource corresponding to the ACK/NACK in subframes n3 to n2, Paras. [0122]-[0124]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is higher priority than a PUCCH transmission without an SR, as taught by Gao for the purpose of providing effective scheme to prevent the collision of the ACK/NACK with the SR during the repetition transmission (Para. [0007]).

Claims 13-15 and 47-49  are rejected under 35 U.S.C. 103 as being unpatentable over Pelle, in view of Blanken and further in view of Yang et al. (US 20190014596, hereinafter “Yang”).
Regarding claim 13, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), however the combination of Pelle and Blanken does not explicitly disclose, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type.”
In a similar field of endeavor, Yang discloses, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type (PUCCH, PUSCH, SRS, and PRACH exist at the same time, and their priority classes are partially different or partially the same, or totally the same, Paras. [0239]-[0240]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type, as taught by Yang for the purpose of providing a technique for configuring contention-based access parameters of a Licensed-Assisted Access (LAA) device (Para. [0001]).
Regarding claim 14, the combination of Pelle, Blanken and Yang discloses everything claimed as applied above (see claim 13), in addition Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is a same priority as a PUSCH transmission including HARQ information (Uplink Control Information (UCI), which may comprise HARQ ACK/NACK feedback , Para. [0201]).”
Regarding claim 15, the combination of Pelle, Blanken and Yang discloses everything claimed as applied above (see claim 13), further Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is a same priority as a PUSCH transmission including a scheduling request (A WTRU can request radio resources for an uplink transmission by sending a scheduling request (SR) to the eNB [0098] and note that Yang teaches PUCCH and PUSCH can be in same priority class).”
Regarding claim 47, the combination of Pelle and Blanken discloses everything claimed as applied above (see claim 1), however the combination of Pelle and Blanken does not explicitly disclose,  “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type.”
In a similar field of endeavor, Yang discloses, “wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type (PUCCH, PUSCH, SRS, and PRACH exist at the same time, and their priority classes are partially different or partially the same, or totally the same, Paras. [0239]-[0240]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Pelle and Blanken by specifically providing wherein, according to the priority order, a PUCCH transmission including a first information type is a same priority as a PUSCH transmission including the first information type, as taught by Yang for the purpose of providing a technique for configuring contention-based access parameters of a Licensed-Assisted Access (LAA) device (Para. [0001]).
Regarding claim 48, the combination of Pelle, Blanken and Yang discloses everything claimed as applied above (see claim 47), in addition Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including hybrid automatic repeat request (HARQ) information is a same priority as a PUSCH transmission including HARQ information (Uplink Control Information (UCI), which may comprise HARQ ACK/NACK feedback , Para. [0201]).”
Regarding claim 49, the combination of Pelle, Blanken and Yang discloses everything claimed as applied above (see claim 47), further Pelle discloses, “wherein, according to the priority order, a PUCCH transmission including a scheduling request (SR) is a same priority as a PUSCH transmission including a scheduling request (A WTRU can request radio resources for an uplink transmission by sending a scheduling request (SR) to the eNB [0098] and note that Yang teaches PUCCH and PUSCH can be in same priority class).”

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20170280507: The invention is related to a method of minimizing service degradation caused by other-SIM-occupancy of a DSDS or MSMS UE under carrier aggregation is proposed. A UE performs CC selection from the multiple CCs associated with a first SIM to suffer from other-SIM-occupancy to minimize potential service degradation. 
US 20170013565: The invention is related to Methods and devices for offloading and/or aggregation of resources to coordinate uplink transmissions when interacting with different schedulers are disclosed herein. A method in a WTRU includes functionality for coordinating with a different scheduler for each eNB associated with the WTRU's configuration. 
US 20160278072: The invention is related a method of performing uplink mobile communications may include identifying a first uplink data and a second uplink data, wherein the first uplink data has a higher transmission priority than the second uplink data, and evaluating a plurality of candidate uplink channels to generate a plurality of uplink channel quality measures.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641